HAYS, Circuit Judge
(dissenting):
This case does not present a situation which is yet ripe for decision.
There is no indication that the City would deny plaintiff’s application for a license. If it did so, there are adequate opportunities for administrative review.
The City ordinance which is called into question is not unconstitutional on its face, since it does not purport to limit any First Amendment right. It is entirely proper to require that places of amusement be licensed even if some of the performances presented are protected by the First Amendment. See Cox v. New Hampshire, 312 U.S. 569, 61 S.Ct. 762, 85 L.Ed. 1049 (1941). So far as appears on the face of the ordinance, the license could be denied only on proper grounds of protection of public health and safety.